NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4359-16T2

THOMAS AFFINITO,

          Petitioner-Appellant,

v.

NEW JERSEY STATE PAROLE
BOARD,

     Respondent-Respondent.
_____________________________

                    Submitted October 9, 2018 – Decided October 24, 2018

                    Before Judges Fasciale and Gooden Brown.

                    On appeal from the New Jersey State Parole Board.

                    Thomas Affinito, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Gregory R. Bueno, Deputy Attorney
                    General, on the brief).

PER CURIAM
      Appellant Thomas Affinito appeals from the March 29, 2017 final agency

decision of the New Jersey State Parole Board (Board) denying him parole and

imposing a 144-month future eligibility term (FET). We affirm.

      Affinito is serving a life sentence with a thirty-year mandatory minimum

term for a 1985 murder in which he strangled the victim to death after a fight,

and transported the body in the trunk of a car to a deserted roadway where the

body was later discovered. Affinito committed the murder while under parole

supervision for armed robbery and burglary convictions for which he had been

released the year prior after serving two years of the maximum sentence.

      Affinito became eligible for parole on April 22, 2016, at age fifty-three.

However, a two-member Board panel denied him parole on May 4, 2016, and

referred his case to a three-member Board panel to establish a FET outside of

the administrative guidelines. On August 3, 2016, the three-member panel

imposed a 144-month FET and later issued a written decision relying on the

same aggravating and mitigating factors cited by the two-member panel.

      After Affinito appealed to the full Board, on March 29, 2017, the Board

issued a written decision, concurring with the determinations of both panels.

The Board concluded that after considering the applicable factors in N.J.A.C.

10A:71-3.11(b), "a preponderance of evidence indicate[d] that there [was] a


                                                                        A-4359-16T2
                                       2
substantial likelihood that [Affinito] would commit a crime if released on parole

at this time." The Board further concluded that pursuant to N.J.A.C. 10A:71-

3.21(d), imposition of a 144-month FET was appropriate "due to [Affinito's]

lack of satisfactory progress in reducing the likelihood of future criminal

behavior."

      In its decision, the Board concurred with the two-member panel's reliance

on the following aggravating factors: (1) the serious nature of the offense; (2)

Affinito's extensive and repetitive prior offense record; (3) the increasing

severity of Affinito's offense record; (4) the fact that prior incarcerations and a

prior opportunity on parole failed to deter Affinito's criminal conduct and

resulted in a parole violation with the commission of the murder; (5) the fact

that a prior opportunity on probation failed to deter Affinito's criminal conduct

and resulted in technical violations; (6) Affinito's institutional record during his

current incarceration consisting of numerous, persistent, and serious disciplinary

infractions, some of which resulted in loss of commutation credits and

placements in administrative segregation and detention; (7) the lack of an

adequate parole plan to assist in successful reintegration into the community;

(8) Affinito's mental health history; (9) Affinito's insufficient problem

resolution, specifically, his lack of insight into his criminal behavior and his


                                                                            A-4359-16T2
                                         3
failure to sufficiently address his childhood trauma, anger, and substance abuse

problem, which purportedly fueled his criminal behavior; 1 and (9) Affinito's risk

assessment evaluation score of thirty-two, indicating a high risk of recidivism.

      In mitigation, the Board concurred with the panels' consideration of the

following factors: (1) Affinito's participation in institutional programs,

including programs specific to behavior; (2) attempts made to enroll in programs

despite being denied admission; (3) institutional reports reflecting favorable

institutional adjustment; (4) achievement and maintenance of minimum custody

status; and (5) restoration of commutation time.

      The Board rejected Affinito's contentions that the "mitigating factors were

'merely' noted and not actually considered in the decision[,]" and that the panel

failed to properly consider his transformation from an immature young man over

the course of his incarceration. Acknowledging that Affinito's involvement in

treatment and participation in programs was "a matter or record," the Board

pointed out that "program participation [was] one factor of many considered by

the Board panel and [was] not the only indicator of rehabilitation." Further, the

Board found that Affinito's "program participation [did] not negate the fact that


1
  In this regard, the Board noted that although the panel relied on information
classified as confidential pursuant to N.J.A.C. 10A:71-2.2(c), the nature of the
confidential information was identified for the record.
                                                                          A-4359-16T2
                                        4
[he] still lack[ed] insight into [his] criminal behavior and [did not] minimize

[his] conduct."

      Additionally, the Board determined that Affinito's program participation

has not "sufficiently addressed [his] substance abuse." The Board found:

            [Affinito] [has] a serious and extensive substance abuse
            problem . . . that extends over twenty years and that
            some of [his] institutional infractions were substance
            abuse related.       The Board note[d] that while
            acknowledging the serious consequences of [his]
            criminal activity and substance abuse is a step towards
            rehabilitation, it represents only an initial effort at
            rehabilitation. The Board further [found] that [his]
            admission of guilt may help [him] to develop insight
            into the causes of [his] criminal behavior, but does not
            equate to a change in [his] behavior.

      Likewise, the Board rejected Affinito's assertion that "material facts" were

not considered and inappropriate facts, such as his dated "institutional record[,]

should not have been included in the decision." On the contrary, according to

the Board, "pursuant to [N.J.A.C.] 10A:71-3.11(b)(2), (4) and (7),"

consideration of Affinito's "commission of serious disciplinary infractions, [his]

adjustment to incarceration[,] and [his] pattern of less serious disciplinary

infractions, respectively, to determine [his] suitability for parole," was

appropriate. The Board explained:

            In your case, the Board finds that the Board panel
            appropriately considered your institutional disciplinary

                                                                          A-4359-16T2
                                        5
            record. The Institutional Progress Notes indicate that
            you have committed a total of fifteen (15) institutional
            infractions; five (5) asterisk charge[s] and ten (10) non-
            asterisk charges, 2 with your most recent infraction
            being committed in [2006].3             Therefore, your
            contention that the Board panel failed to consider that
            you have not committed an infraction since [2006] is
            without merit.

      The Board also rejected Affinito's contention that denying him parole

effectively punished him further after he had already "served the punitive aspect

of [his] sentence."    The Board pointed out that "parole in New Jersey is

presumptive and consideration of the punitive aspects of a sentence is not a

component in the parole release decision-making process." Rather, "upon an

inmate's eligibility for parole consideration," it is the Board's "responsibility

. . . to determine whether the inmate is suitable for parole [release] at that time"

under "the applicable standard pursuant to [N.J.S.A.] 30:4-123.53." To that end,

the Board noted that the "panel is required to consider and base its decision on

the aggregate of factors, including [his] adjustment on community supervision,

as well as [his] past and present offenses."


2
  Asterisk offenses "are considered the most serious and result in the most severe
sanctions." N.J.A.C. 10A:4-4.1(a).
3
  Here, the Board mistakenly stated that Affinito's last disciplinary infraction
was committed in 1996 but referred to the correct date in other parts of the
decision.
                                                                            A-4359-16T2
                                         6
            Of concern to the Board panel was [his] history of poly-
            substance use and abuse (marijuana, cocaine, heroin,
            alcohol) of over twenty (20) years duration, [his] record
            of five (5) prior juvenile adjudications and four (4)
            prior adult convictions, [his] numerous institutional
            infractions[,] and the fact that [he] committed the
            present offense while on parole.

      The Board determined that the panel "did not solely base its decision to

deny parole on the negative aspects in the record," but "rather . . . based its

decision on the entire record governed by the factors set forth in the statutory

requirements and [N.J.A.C.] 10A:71-3.11." Based on its review, the Board

concurred with the "panel that parole release [was] not appropriate at this time."

This appeal followed.

      On appeal, Affinito presents the following arguments for our

consideration:

            POINT I
            THE     REASONS    FOR   DENIAL    WERE
            INSUFFICIENT TO REJECT PAROLE RELEASE.

            POINT II
            THE BOARD MEMBERS FAILED TO CONSIDER
            MATERIAL FACTS.

            POINT III
            THE FET WAS EXCESSIVE.

            POINT IV
            THERE IS AN EXPECTATION OF RELEASE.


                                                                          A-4359-16T2
                                        7
            POINT V
            THE BOARD DID NOT CONSIDER [AFFINITO]'S
            AGE AS MITIGATING.

            POINT VI
            THE PUNITIVE ASPECT OF THE SENTENCE HAS
            BEEN SERVED.

We have considered these contentions in light of the record and applicable legal

principles and conclude they are without sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(E). We affirm substantially for the reasons

expressed in the Board's comprehensive written decision. R. 2:11-3(e)(1)(D).

We add only the following brief comments.

      We accord considerable deference to the Board and its expertise in parole

matters. Thus, our review of a Parole Board's decision is limited. Hare v. N.J.

State Parole Bd., 368 N.J. Super. 175, 179 (App. Div. 2004). "Parole Board

decisions are highly individualized discretionary appraisals, and should only be

reversed if found to be arbitrary or capricious." Id. at 179-80 (citations and

internal quotation marks omitted). In our limited review, we "must determine

whether the factual finding could reasonably have been reached on sufficient

credible evidence in the whole record." Id. at 179. In making this determination,

we "may not substitute [our] judgment for that of the agency, and an agency's

exercise of its statutorily-delegated responsibilities is accorded a strong


                                                                         A-4359-16T2
                                       8
presumption of reasonableness." McGowan v. N.J. State Parole Bd., 347 N.J.

Super. 544, 563 (App. Div. 2002) (citation omitted). Accordingly, "[t]he burden

of showing that an action was arbitrary, unreasonable[,] or capricious rests upon

the appellant." Ibid.

      N.J.A.C. 10A:71-3.11(b) enumerates factors to be considered by the

Board and Board panel in making parole decisions, including the "[c]ommission

of serious disciplinary infractions"; "[n]ature and pattern of previous

convictions"; "[a]djustment to previous probation, parole[,] and incarceration";

"[f]acts and circumstances of the offense"; "[a]ggravating and mitigating factors

surrounding the offense"; "[p]attern of less serious disciplinary infractions";

"[p]articipation in institutional programs which could have led to the

improvement of problems diagnosed at admission or during incarceration ";

"[d]ocumented changes in attitude toward self or others"; "[m]ental and

emotional health"; "[p]arole plans and the investigation thereof"; "[s]tatements

by the inmate reflecting on the likelihood that he or she will commit another

crime[,] the failure to cooperate in his or her own rehabilitation[,] or the

reasonable expectation that he or she will violate conditions of parole";

"[s]tatement or testimony of any victim or the nearest relative(s) of a




                                                                         A-4359-16T2
                                       9
murder/manslaughter victim"; and "results of the objective risk assessment

instrument."

      In addition to the enumerated factors, the Board and Board panel "may

consider any other factors deemed relevant[,]" N.J.A.C. 10A:71-3.11(b), and

parole decisions "shall be based on the aggregate of all pertinent factors,

including material supplied by the inmate and reports and material which may

be submitted by any persons or agencies which have knowledge of the inmate."

N.J.A.C. 10A:71-3.11(a). An inmate serving a sentence for murder is ordinarily

assigned a twenty-seven-month FET after a denial of parole. See N.J.A.C.

10A:71-3.21(a)(1).    However, in cases where an ordinary FET is "clearly

inappropriate due to the inmate's lack of satisfactory progress in reducing the

likelihood of future criminal behavior," the Board and Board panel may establish

a greater FET after considering "the factors enumerated in N.J.A.C. 10A:71-

3.11." N.J.A.C. 10A:71-3.21(d).

      Here, we discern no basis to disturb the Board's decision. The Board

considered the relevant factors in N.J.A.C. 10A:71-3.11.          Its decision is

supported by sufficient credible evidence in the record and is entitled to our

deference. We are satisfied that the denial of parole and the imposition of a 144-

month FET was neither arbitrary, capricious, nor unreasonable. See McGowan,


                                                                          A-4359-16T2
                                       10
347 N.J. Super. at 565 (affirming the imposition of a thirty-year FET based on

appellant's high likelihood of recidivism).

      Affirmed.




                                                                      A-4359-16T2
                                       11